Exhibit 10.15(M)

Execution Version

NINTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Ninth Amendment to Search and Advertising Services and Sales Agreement
(this “Ninth Amendment”) is entered into to be effective as of June 27, 2013
(“Ninth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. RPS Guarantee.

(a) With respect to the United States, in lieu of calculating and paying the RPS
Guarantee (i.e., payments due under Exhibit E) for the United States as
otherwise provided in the Agreement for Queries during the periods listed below,
Microsoft will owe and pay the following amounts to Yahoo!:

 

Activity Period    Amendment 9 Amount   October 1, 2012 – December 31, 2012   
USD$[*] January 1, 2013 – March 31, 2013    USD$[*] April 1, 2013 – June 30,
2013    USD$[*] July 1, 2013 – September 30, 2013    USD$[*] October 1, 2013 –
December 31, 2013    USD$[*] January 1, 2014 – March 31, 2014    USD$[*]

(b) In consideration for the Amendment 9 Amounts payable by Microsoft pursuant
to Section 2(a) above of this Ninth Amendment, Yahoo! waives the right to
receive RPS Guarantee payments in any country other than (i) Taiwan and Hong
Kong and (ii) the Amendment 9 Amounts for the United States. For clarity, except
for Taiwan and Hong Kong, there shall be no additional RPS Guarantee payments
(i.e., beyond payments already made as of the Ninth Amendment Effective Date or
otherwise set forth in the table above) due.

(c) Each Amendment 9 Amount is earned on the first day of the applicable
activity period subject to Section 2(f) below of this Ninth Amendment; provided,
however, payment for each activity

 

Confidential  

1

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

period shall be due from Microsoft to Yahoo! 45 days after the end of that
period. For the three activity periods starting on October 1, 2012 and ending on
June 30, 2013, the payment due date shall be 30 days from the Ninth Amendment
Effective Date. At least 10 days prior to the payment due dates set forth in the
preceding two sentences (e.g., 35 days following the end of the applicable
activity period) and no earlier than the later of July 20, 2013 and 20 days
after the end of the applicable activity period, Yahoo! shall invoice Microsoft
via Microsoft’s online payment system (as provided in Section 9.2.4(a)(1) of the
Agreement), with payment to be made to Yahoo! Inc. in US dollars. If Yahoo!
fails to invoice Microsoft within the period of time specified in the prior
sentence, Microsoft’s payment due date shall be automatically extended by an
equal number of days (e.g., if Yahoo! invoices Microsoft 5 days prior to the
payment due date for an activity period then Microsoft’s payment due date will
be extended for 5 days for the applicable activity period). During the period
for invoice submission described in this paragraph, if after reasonable
diligence Microsoft’s online payment system is unavailable or unable to accept
Yahoo!’s invoice submission or Yahoo! is unable to submit an invoice, Yahoo! may
provide a written invoice instead pursuant to the notice provisions of
Section 20.5 of the Agreement (unless Microsoft provides in writing an alternate
address for receipt of such invoices) specifically noting the unavailability of
such systems.

(d) Sections 6-7 of the Fifth Amendment to the Agreement are void and not
effective with respect to any countries other than Taiwan and Hong Kong. If
Microsoft is more than 30 days late in paying any Amendment 9 Amount set forth
in Section 2(a) of this Ninth Amendment, Yahoo! may notify Microsoft in
accordance with Section 20.5 of the Agreement and specifically reference this
Section. If Microsoft fails to make such payment within 30 days after receiving
Yahoo!’s notice, then Sections 6 and 7 of the Fifth Amendment will “resume” with
respect to any Covered Country that was not yet past the time when [*] would
have begun (in the absence of this Ninth Amendment) as of the first day of the
activity period related to such Amendment 9 Amount that Microsoft had failed to
pay. Further, for any Covered Country in which this “resume” applies, Yahoo!
shall provide Microsoft with the Guarantee Adjustor for the [*] period defined
in Section 6(a) of the Fifth Amendment prior to Microsoft’s being required to
decide whether to opt to [*] per Section 6(a)(A) of the Fifth Amendment, and the
timetable for all associated activities and elections shall be similarly
adjusted as required to reasonably implement this sentence. For clarity, in case
of “resume” and Microsoft’s opting [*] for a specific country, no retroactive
payment (i.e., prior to such election) shall apply with respect to such country.
For clarity, Microsoft’s payment of any Amendment 9 Amount under such
circumstances does not prejudice Microsoft’s right to claim a Dispute over the
Amendment 9 Amounts and follow the process set forth in Section 17 of the
Agreement, including commencing an arbitration under Section 17.4 of the
Agreement to recover such payments.

(e) Yahoo! and Microsoft agree that the Amendment 9 Amounts set forth in the
above table fully and finally settle and resolve (i) any and all payments, or
adjustments to payments, owed by or to either party in connection with [*]
through the Ninth Amendment Effective Date, (ii) any expenses incurred from the
Commencement Date through the Ninth Amendment Effective Date which are subject
to reimbursement under Section 8.2 (except as provided in the immediately
following sentence), (iii) any [*] amounts submitted to Microsoft pursuant to
Section 8.2 from the Commencement Date through the Ninth Amendment Effective
Date except for [*] which were not incurred in good faith, and (iv) interest
related to late payments owed by either party prior to the Ninth Amendment
Effective Date. Microsoft further agrees to reimburse Yahoo! for the additional
$[*] submitted to Microsoft for reimbursement immediately prior to the Ninth
Amendment Effective Date, as long as Microsoft finds the additional $[*] as per
the terms of Section 8.2 of the Agreement as if those expenses had been
submitted in a timely fashion.

(f) In the event the Agreement is terminated during an activity period provided
in the table above, the Amendment 9 Amount due for such activity period shall be
adjusted pro-rata to reflect the number of days in such activity period prior to
termination as a percentage of total days during such activity period.

 

Confidential  

2

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

(g) Within 30 days of the Ninth Amendment Effective Date, Yahoo! shall pay to
Microsoft (i) all [*], and (ii) $[*]. Beyond the foregoing $[*] that is due to
Microsoft, the parties agree to waive [*] issued prior to the Ninth Amendment
Effective Date. Microsoft agrees that adjustments to Net Revenues [*].

3. RPS Guarantee in Taiwan & Hong Kong.

(a) After the first sentence of the definition of “Control Bucket” (in Exhibit
E), the following shall be inserted: “Further, with respect to the Guarantee for
Taiwan and Hong Kong, traffic in the Control Bucket shall be [*] (as eligible
traffic to the [*] named search entry point is defined in the second paragraph
of Section 3.1(a)(2) of Exhibit E, except that references to the US and non-US
are replaced by the applicable country).”

(b) To minimize the impact of [*] being different between certain periods of the
Reference Period and the True-Up Period that are being compared, the parties
desire to utilize a Control Bucket in the True-Up Period which has an [*] as
similar as possible to that used in [*] during the same True-Up Period, in
calculating the Guarantee Adjustor for [*], and to estimate the effect of such
[*] on the Reference Period for purposes of comparing with the True-Up Period.
To achieve this, Yahoo! will use the same [*] in the Control Bucket as used in
[*] on the [*] during the True-Up Period, and will [*] the True-Up Period RPS to
reflect what it would had been had the [*] been used. This will be accomplished
by adjusting the [*] for each calendar [*] by calculating the RPS impact of the
[*] via a [*] which Yahoo! will run between the Ninth Amendment Effective Date
and the start of [*], using the parties’ [*]. All results and computations
performed by Yahoo! will be shared with Microsoft. During the months where the
[*] is not similar to the current [*], the [*] will be adjusted up or down by
the average percentage indicated by the [*] previously performed.

(c) For the [*] that the parties previously have been discussing ([*]), the
parties have agreed to “[*]” between their positions in calculating the
Guarantee Adjustor for [*]. The Control Bucket during the Guarantee Period shall
reflect for each of these items the same treatment as Yahoo!’s [*] during the
same period for each of these [*]. For each of these [*], where treatment
differs in the Control Bucket on corresponding dates between the Reference
Period and True-Up Period for any or all of these [*], the Adjusted Control RPS
shall incorporate and reflect [*] as measured for each of these [*], as
reasonably determined by [*] which Yahoo! will perform in the [*], consistent
with the parties’ marketplace teams’ historical methodology for estimating such
[*], and Yahoo! will run such [*] using current Control Bucket settings (except
for the [*]). The parties shall use [*] of such [*] in RPS to adjust the [*] for
[*] during that portion of the True-Up Period for which the [*] exists between
the Control Bucket during the Reference Period and the Control Bucket during the
True-Up Period. Yahoo! will review with Microsoft all [*] and other calculations
used to estimate [*], and identify on the [*] the amount applied for each of
these [*]. For the avoidance of doubt, if [*] was not live in the Control Bucket
for the [*] of the Reference Period, but live in the Control Bucket for the [*]
of the True-Up Period, then the [*] shall be [*] as set forth above. For
example, if that specific [*] was shown by the [*] described above to [*] by
[*]% in the True-Up Period, then the [*] would be [*] by [*]% during that
specific [*] period.

(d) The mapping table in Section 3.1(a)(1)(D) of Exhibit E to the Agreement is
amended to include [*] as an additional country mapped to [*].

(e) The data source table in Section 3.1(a)(1)(B) of Exhibit E to the Agreement
is amended to replace the “TBD” for [*] with “[*]”.

(f) In calculating the Guarantee Adjustor for [*], the parties shall use the
same dates as in [*] (as [*] is the source country for the [*]). For example,
the value of the Guarantee Adjustor for [*] on June 25 would be equal to the
value of the Guarantee Adjustor in [*] on June 25.

 

Confidential  

3

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

4. Notices. The Yahoo contact information in Section 20.5 of the Agreement is
deleted and updated as follows:

“If to Yahoo!, to:

Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Attention: Laurie Mann, Senior Vice President, Search Products

Telephone: (408) 349-3300

Telecopy: (408) 349-3510”

5. Entities for Payments to or from Yahoo!. Section 9.2.4(a) of the Agreement
and Exhibit J to the Agreement, as applicable, are amended to reflect that
effective 90 days from the Ninth Amendment Effective Date, the new Yahoo! Payor
and Payee entity for payments associated with advertisers with invoices that are
delivered in Indonesia, Thailand, Philippines, Malaysia, Singapore, Vietnam and
Hong Kong will be Yahoo! Netherlands BV. Section 9.2.4(a) of the Agreement and
Exhibit J to the Agreement, as applicable, are amended to reflect that the
effective November 1, 2013, the new Yahoo! Payor and Payee entity for payments
associated with advertisers with invoices that are delivered in the United
Kingdom, Ireland, Austria, Denmark, Finland, Italy, Netherlands, Norway, Russia,
Spain, Sweden, Germany, France, South Africa, Israel, Turkey and the Middle East
– Dubai will be Yahoo! EMEA Limited.

6. Miscellaneous. This Ninth Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This Ninth Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same instrument. This Ninth Amendment may be
amended or modified only by a written agreement that (a) refers to this Ninth
Amendment; and (b) is executed by an authorized representative of each party.
This Ninth Amendment shall be binding on the parties hereto and their respective
personal and legal representatives, successors, and permitted assigns. Except as
expressly set forth herein, the Agreement remains in full force and effect and
this Ninth Amendment shall not be construed to alter, amend or change any of the
other terms or conditions set forth in the Agreement. To the extent of any
conflict between this Ninth Amendment and any provisions of the Agreement, this
Ninth Amendment shall control with respect to the subject matter hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

Confidential   4  



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Ninth Amendment as of the Ninth Amendment Effective Date.

 

YAHOO! INC.   MICROSOFT CORPORATION By:  

/s/ Laurence Mann

  By:  

/s/ Rik van der Kooi

Name:   Laurence Mann   Name:   Rik van der Kooi Title:   Senior Vice President,
Search Products   Title:   COO-OSD

 

Confidential   5  